DETAILED CORRESPONDENCE 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/14/2022 has been entered.
Status of Claims
Claims 1-18 are pending in the application.
Claims 1-18 are examined on the merits.
Response to Arguments
Applicant’s arguments with respect to the limitation “the dressing comprises a second valve configured to release excess pressure” in claim 1 have been considered but are moot because of the new ground(s) of rejection presented in this Office Action. New reference Belson (US PGPUB 20120283626) is applied to teach an arrangement of a pressure relief valve on the wound dressing.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the claimed “the  must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
	In claim 1, the limitation “an oxygen source … configured to provide a low flow of oxygen” has been interpreted below as the low flow of oxygen is a rate of less than or equal to 25 mL/hr (according to ¶0030 of instant application).
In claim 8, the limitation “the dressing comprises a cover configured to provide a high-level seal” has been interpreted below as the cover configured to provide an air-tight seal.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5, 7-8, 10-11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 20160030722) in view of Belson (US PGPUB 20120283626).
claim 1, Anderson discloses an apparatus (apparatus 200: ¶0052 and Fig. 2) for treating a tissue site (Abstract and ¶0002), the apparatus comprising:
a dressing (annotated Fig. 2 below) configured to be sealed around the tissue site (the dressing comprises an adhesive 122 providing a substantially sealed environment over the wound: ¶0034 and annotated Fig. 2 below);
an oxygen source (¶0046-0047 and 0069) fluidly coupled to the dressing (a source of oxygen connected to the coupler 142 and indirectly fluidly coupled to the dressing: ¶0069) and configured to provide a low flow of oxygen (¶0051);
a first valve (124/125: ¶0042 and Fig. 2) comprising a first port (outlet 124: ¶0042 and Fig. 2) and a second port (see annotated Fig. 2 below), wherein the first port is fluidly coupled to the dressing (outlet 124 is fluidly coupled to the dressing: Fig. 2) and the first valve moves between a closed position preventing flow through the valve and an open position permitting flow through the first valve (the valve 124/125 is capable of preventing intake of gases or liquids into the enclosed wound and facilitating gases from the enclosed wound to exit: ¶0042; therefore, the valve 124/125 is capable of moving between a closed position and an open position); and
a negative-pressure source (vacuum arrangement 210: ¶0061 and Fig. 2) fluidly coupled to the second port of the valve (see annotated Fig. 2 below) and providing negative pressure to the second port of the valve in an operating range of non-therapeutic negative pressure (since the taught negative pressure source/vacuum arrangement 210 and the claimed negative pressure source are patentably indistinct in term of structure and both supply negative pressure to the dressing, the taught negative pressure source is considered/expected to be capable of providing negative pressure to 
wherein the first valve selectively opens if a pressure differential between the first port and the second port is equal to or greater than an opening pressure of the valve (the one-way valve 124/125 is capable of selectively opening if a pressure differential between the first port and the second port is equal to or greater than an opening pressure of the first valve: ¶0042; the one-way valve 124/125 is equivalent in terms of structure/capabilities to the claimed/disclosed in-line check valve);
Anderson further discloses a second valve (an exhaust port 270 is a one-way valve that allows gases to exit: ¶0061), except for the rearrangement of the second valve on the dressing. 
In addition, examiner respectfully submits that the rearrangement of the second valve from being between the negative pressure source and the dressing to the dressing is an obvious rearrangement yielding the predictable results of allowing pressure relief directly at the dressing.
In the same field of endeavor, topical oxygen therapy system, Belson discloses a topical oxygen therapy system 100 comprising an oxygen source 102 and a wound dressing 104 (¶0015 and Figs. 3-4). Belson further discloses/suggests to arrange a pressure relief valve 124 on the wound dressing 104 for the benefit of preventing over-pressurization when excessive pressures are applied to the wound dressing (¶0025).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Anderson by rearranging the second valve on the dressing, similar to that disclosed by Belson, in order In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950).


    PNG
    media_image1.png
    556
    656
    media_image1.png
    Greyscale

Regarding claims 2 and 3, Anderson in view of Belson discloses all the limitations as discussed above for claim 1.
Anderson further suggests to adjust the oxygen flow rate based on certain factors such as size or type of wound or to provide a low oxygen flow rate so that a reduced 
Regarding claim 5, Anderson in view of Belson discloses all the limitations as discussed above for claim 1, and further implicitly discloses wherein a positive pressure is applied on an upstream side of the valve (the vacuum arrangement can vary the pressure level from a reduced pressure to a pressure greater than ambient pressure which implies that a positive pressure can be applied on an upstream side of the valve or outlet 124: ¶0066).
Regarding claim 7, Anderson in view of Belson discloses all the limitations as discussed above for claim 1.
Anderson further discloses a container (a fluid trap 265: ¶0057 and Fig. 2) disposed in a fluid path between the valve and the negative-pressure source (the fluid 
Regarding claim 8, Anderson in view of Belson discloses all the limitations as discussed above for claim 1.
Anderson further discloses wherein the dressing (annotated Fig. 2 above) comprises a cover (a membrane 120: ¶0052 and Fig. 2) configured to provide a high-level seal (air-tight seal: ¶0042).
Regarding claim 10, Anderson in view of Belson discloses all the limitations as discussed above for claim 1.
Anderson further discloses wherein the dressing (see annotated Fig. 2 above) comprises the second valve (see rejection for claim 1 above) configured to release pressure … (the exhaust port is a one-way valve that allows gases to exit: ¶0061).
Anderson is silent in regard to the release pressure of 30 mmHg. Since the taught second valve and the claimed second valve are patentably indistinct in term of structures and both release pressure, the taught second valve is considered/expected to be capable of releasing pressure in excess of 30mmHg. See MPEP §§ 2112.01 (I) and 2114 (I)-(II).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Anderson in view of Belson by releasing pressure in excess of 30 mmHg via the second valve, motivated by the desires to allow pressure to be released to provide a desired level of negative pressure inside the dressing.
claim 11, Anderson in view of Belson discloses all the limitations as discussed above for claim 1.
Anderson further discloses wherein the dressing (see annotated Fig. 2 above) comprises:
a tissue interface (a sponge 128: ¶0035 and Fig. 2); and
a cover (a membrane 120: ¶0035 and Fig. 2) configured to be disposed over the tissue interface (the membrane 120 disposed over the sponge 128: Fig. 2).
Regarding claim 14, Anderson in view of Belson discloses all the limitations as discussed above for claim 1.
Anderson further discloses wherein the dressing (annotated Fig. 2 above) comprises:
a tissue interface (a sponge 128: ¶0035 and Fig. 2);
a hydrophilic filler (an absorbent material: ¶0060) configured to be disposed over the tissue interface (the absorbent material can be provided below the membrane which is over the tissue interface 128: ¶0060); and
a cover (a membrane 120: ¶0035 and Fig. 2) configured to be disposed over the tissue interface (the membrane 120 disposed over the sponge 128: Fig. 2).
Claim(s) 4 is/are rejected under 35 U.S.C 103 as being unpatentable over Anderson in view of Belson, as applied to claim 1 above, and further in view of Topaz (US 20110130712).
Regarding claim 4, Anderson discloses all the limitations as discussed above for claim 1, but does not teach wherein the operating negative pressure range is from 15 millimeters of mercury to 50 millimeters of mercury.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Anderson in view of Belson by providing the operating negative pressure range of 15 - 50 mmHg, similar to that suggested by Topaz, in order to effectively draw wound fluid or exudate or debris away from the dressing system, as suggested in ¶0076 of Topaz and as it has been held that overlapping ranges are prima facie evidence of obviousness. See MPEP § 2144.05 (I). In addition, since the taught negative pressure source and the claimed negative pressure source are patentably indistinct in term of structure and both supply negative pressure to the dressing, the taught negative pressure source is considered/expected to be capable of providing negative pressure to the second port of the valve in an operating range of 15 - 50 mmHg. See MPEP §§ 2112.01 (I) and 2114 (I)-(II).
Claim(s) 6 is/are rejected under 35 U.S.C 103 as being unpatentable over Anderson in view of Belson, as applied to claim 1 above, and further in view of NIP (US 20130085462).
Regarding claim 6, Anderson in view of Belson discloses all the limitations as discussed above for claim 1, but does not disclose wherein the opening pressure of the valve is at least 20 millimeters of mercury.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Anderson in view of Belson by setting the opening pressure of the valve within the claimed range, similar to that suggested by NIP, in order to maintain the wound site at a predetermined/suitable negative pressure setting, as suggested in ¶0141 of NIP and it has been held that overlapping ranges are prima facie evidence of obviousness. See MPEP § 2144.05 (I). 
Claim(s) 9, 15, and 16 is/are rejected under 35 U.S.C 103 as being unpatentable over Anderson in view of Belson, as applied to claim 1 above, and further in view of Robinson (US 20200188563).
Regarding claim 9, Anderson in view of Belson discloses all the limitations as discussed above for claim 1.
Anderson further discloses a pressure sensor (a pressure sensor: ¶0068) fluidly coupled to the valve (a pressure sensor can be provided at one or more locations within the system: ¶0068; therefore, Anderson implicitly discloses this claimed limitation). 
While Anderson discloses the desire to provide signals relating to the conditions of the wound site by using sensors to facilitate desirable conditions at the wound site (¶0021), Anderson is silent in regard to a controller operatively coupled to the negative-
In the same field of endeavor, wound treatment system, Robinson discloses/suggests a controller 107 coupled to the reduced-pressure source (¶0033 and Fig. 1) and a sensor (¶0034) by using communicative coupling which provides two-way communication between components for the benefits of controlling operation of the reduced-pressure source and permitting the transmission of signals between components (¶0033). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Anderson in view of Belson by coupling a controller to the negative pressure source and to the pressure sensor and by providing/setting two-way communication between the controller, the negative pressure source and the pressure sensor so that the controller is capable of operating the negative pressure source to maintain the negative pressure in the operating range based on a feedback signal from the pressure sensor, similar to that disclosed by Robinson, in order to control operation of the reduced-pressure source and permit the transmission of signals between components, as suggested in ¶0033 of Robinson. 
Regarding claim 15, Anderson in view of Belson discloses all the limitations as discussed above for claim 14.

Robinson further discloses the hydrophilic filler (an absorbent 126: ¶0047 and Fig. 1) comprised super absorbent polymers (¶0047 and 0049) in a form of fibers (¶0047) and disposed over the tissue interface (Fig. 1) for the benefits of holding, stabilizing and/or solidifying fluids that may be collected from the tissue site (¶0047).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Anderson in view of Belson by incorporating a hydrophilic filler comprised super absorbent polymers in the form of fibers and disposed over the tissue interface, similar to that disclosed by Robinson, in order to hold, stabilize and/or solidify fluids that may be collected from the tissue site, as suggested in ¶0047 of Robinson. 
Regarding claim 16, Anderson in view of Belson discloses all the limitations as discussed above for claim 14.
Anderson is silent in regard to the hydrophilic filler comprises an assembly of super absorbent textile between two or more layers of non-woven textile.
Robinson further discloses the hydrophilic filler (an absorbent 126: ¶0047 and Fig. 1) comprised super absorbent textile (the absorbent 126 may be a woven material/textile: ¶0047) between two layers of non-woven textile (the absorbent 126 is positioned between an upstream layer 128 and a downstream layer 130: ¶0053; and the upstream layer 128 and the downstream layer 130 are formed of non-woven material: ¶0054 and 0055) for 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Anderson in view of Belson by incorporating a hydrophilic filler comprised super absorbent textile between two layers of non-woven textile, similar to that disclosed by Robinson, in order to reduce superabsorbent polymers loss during manufacturing and shipping and to assist in wicking fluids from the tissue site into the absorbent, as suggested in ¶0056 of Robinson. 
Claim(s) 12-13 and 17-18 is/are rejected under 35 U.S.C 103 as being unpatentable over Anderson in view of Belson, as applied to claim 1 above, and further in view of Luckemeyer (US 20150119830).
Regarding claims 12 and 13, Anderson in view of Belson discloses all the limitations as discussed above for claim 11.
Anderson is silent in regard to a sealing layer disposed between the cover and the tissue interface and a material of the sealing layer.
In the same field of endeavor, a system for treating a tissue site, Luckemeyer discloses/suggests a dressing 124 that includes a sealing layer (a sealing member 140: ¶0028, 0044 and Fig. 1) comprised polyurethane (¶0045) for the benefit of forming a fluid seal to maintain reduced pressure environment for the system of treating a tissue site. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Anderson in view of Belson by incorporating a sealing layer comprised polyurethane, similar to that 
Anderson in view of Belson and Luckemeyer discloses/suggests all the limitations except for the arrangement of the sealing layer between the cover and the tissue interface.
Since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art, one would have been motivated to rearrange the sealing layer between the cover and the tissue interface for the purpose of providing sufficient sealing for the system of treating a tissue site. See MPEP § 2144.04 (VI) (C). In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950). 
Regarding claims 17 and 18, Anderson in view of Belson discloses all the limitations as discussed above for claim 14.
Anderson in view of Belson is silent in regard to a sealing layer disposed between the cover and the hydrophilic filler and a material of the sealing layer.
Luckemeyer discloses/suggests the sealing layer (sealing member 140: ¶0028, 0044 and Fig. 1) comprised polyurethane (¶0045) for the benefit of forming a fluid seal to maintain reduced pressure environment for the system of treating a tissue site. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Anderson in view of Belson by incorporating a sealing layer comprised polyurethane, similar to that suggested by Luckemeyer, in order to form a fluid seal to maintain reduced pressure 
Anderson in view of Belson and Luckemeyer discloses/suggests all the limitations except for the arrangement of the sealing layer between the cover and the hydrophilic filler.
Since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art, one would have been motivated to rearrange the sealing layer between the cover and the hydrophilic filler for the purpose of providing sufficient sealing for the system of treating a tissue site. See MPEP § 2144.04 (VI) (C). In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sarangapani (US 20160166781 – of record) discloses a wound care device for delivering topical oxygen therapy, negative pressure wound therapy and a low intensity vacuum therapy for treatment of a wound (Figs. 6, 9, and accompanying text). Reference Sarangapani can be used as a primary reference since Sarangapani discloses most of the limitations in the independent claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032. The examiner can normally be reached on Monday-Thursday 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHU Q. TRAN/Examiner, Art Unit 3781                                                                                                                                                                                                                                                                                                                                      
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781